Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said pan."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-13, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGill (53849).


[AltContent: textbox (Stripping blade with bevels / cutter with reduced diameter)][AltContent: textbox (funnel)][AltContent: arrow][AltContent: textbox (conveyor)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cap lesser diameter)][AltContent: arrow][AltContent: textbox (Receiver greater diameter)][AltContent: arrow]
    PNG
    media_image1.png
    257
    222
    media_image1.png
    Greyscale

1. A system (“kit”) for shelling, said system comprising: a receiver having an inner diameter (marked up); 
wherein said receiver is hollow (see above) and is coupled to a cap (marked up); 
wherein said cap is coupled to a cutter (marked up) which comprises a diameter less than said inner diameter of said receiver (shown above); 
wherein said receiver comprises at least one exit hole adjacent to said cutter (shown above).
coupled to a pan, wherein said pain comprises a bottom, four sides, and an open top (fig 1, pan B). 

4. The system of claim 1 wherein said receiver is coupled to a structure, and wherein said receiver extends upstream from said pan and a downstream end which extends into said structure (the “kit” inherently is arranged as claimed when the receiver / top is intended to be the upstream). 

7. The system of claim 1 further comprising a conveyor coupled to said receiver (marked up). 

8. The system of claim 7 wherein said receiver is coupled to a structure (pan B), wherein said conveyor extends outside of said structure (shown/taught in fig 1), and wherein said conveyor comprises no moving parts (shown/taught above). 

9. The system of claim 1 wherein said cutter begins at said cap and extends upstream within said receiver. 

10. The system of claim 1 wherein said cutter comprises bevels (marked up). 



12. The system of claim 1 comprising no moving parts (shown/taught above). 

The following method is inherent in view the apparatus detailed above, unless otherwise noted:
13. A method of shelling, said method comprising the steps of: a) inserting an ear of corn into a receiver; b) applying a force on said ear of corn to force said corn downstream to where the corn encounters a cutter; c) allowing shelled corn kernels to exit through an exit hole located on said receiver; d) directing said corn cob out of said receiver. 

15. The method of claim 13 said receiver is coupled to a pan, and wherein said corn kernels fall into said pan (see cl. 2). 

16. The method of claim 15 further comprising a conveyor which directs corn cobs out of said pan (see cl. 7; only the corn kernels are intended to be received in the pan). 

.
Claims 13-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marley (4885842).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Marley, in fig 1 teaches the method of using a corn cutter / sheller:

[AltContent: textbox (The shelled cob is conveyed so that only the kernels are dropped in the pan, the cob is conveyed so that it is discarded outside the pan)][AltContent: textbox (Sheller lower end extends into the pan / inside the four walls)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Receiver, the lower end with an exit)][AltContent: textbox (Plunger applying a force on the ear of corn)][AltContent: textbox (Cutter with reduced diameter)][AltContent: arrow][AltContent: textbox (pan)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    451
    387
    media_image2.png
    Greyscale





Claims 1, 6-14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebmeier (1633365).


    PNG
    media_image3.png
    300
    810
    media_image3.png
    Greyscale

Ebmeier teaches the claimed invention in figs 1-3: a receiver, an end/cap, cutter / blade, and a plunger (hand and fingers pushing the corn cob through the receiver, fig 2), wherein the cutter or the cap is at a reduced/lesser diameter from the receiver portion (fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGill (53849).

McGill teaches the claimed invention, except as noted:

3. The system of claim 2 wherein said four sides comprises a left side, a right side, a front side, and a rear side, and wherein said front side is taller (not shown) than said rear side. 

5. The system of claim 1 wherein said receiver is coupled to a pan, wherein said pan comprises a front wall, and wherein said receiver extends through (not shown) said front wall such that an upstream portion of said receiver is out of said pan and a downstream portion of said receiver is within said pan. 

17. The method of claim 15, wherein said pan comprises a bottom, a left side, a right side, a front side, a rear side, and an open top, and wherein said front side is taller (not shown) than said rear side, and wherein said receiver is coupled to a front side (not shown), and wherein said receiver extends upstream from said front side and a downstream end which extends into said pan.

It would have been an obvious matter of design choice to design the pan with a taller side, since such a modification would have involved a mere change in the size of a component.  A change in size is 

In re the design shape: taller with a through portion, the court has held that the shape of the claimed device is a design choice that a person of ordinary skill would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would not have been outside the skill to use the side surface as a receiver support either on the side surface or through the side surface, in order to rest and provide ease of use of the husker/sheller.









Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGill (53849), in view of Meek (2326873).

McGill’s “kit” / system does not appear to show a plunger/follower as claimed:


6. The system of claim 1 further comprising a plunger which is sized to fit within said receiver. 

14. The method of claim 13 wherein said applying a force comprises using a plunger to apply a force against an ear of corn. 


However, Meek shows one of the typical follower or plunger that can be used with a “kit” or system used in removing / shelling corn from ears (fig 1, ref A).


	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the “kit” of McGill with the teachings of Meek, because it would not have been outside the skill to use a plunger / follower to avoid the danger of a person’s hand or fingers engaging the cutter/blade, thus safely push the cob through the funnel (see Meek, col. 3, ln 32-36).

Claim(s) 2-6, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebmeier (1633365), in view of Pitman (10213043, priority 5/2018) in re cl. 2-5 & 15-17, and in further view of Meek (2326873) in re cl. 6, 14.


In re cl. 2-5, 15-17:

The “kit” / system of Ebmeier does not appear to show a collecting container / pan as claimed.

Pitman teaches a corn kernel collecting container (84).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include with the corn sheller “kit” / system of Ebmeier with the teachings of Pitman, because it is logical to provide means for collecting the kernels in the most convenient way.

It would have been an obvious matter of design choice to design the pan with a taller side, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In re the design shape: taller with a through portion, the court has held that the shape of the claimed device is a design choice that a person of ordinary skill would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would not have been outside the skill to use the side surface as a receiver support either on the side surface or through the side surface, in order to rest and provide ease of use of the husker/sheller.

In re cl. 6, 14:

While the “kit” / system of Ebmeier functions well with using a hand & fingers as a “plunger,” however an alternate plunger could be used for safety as taught by:

Meek shows one of the typical follower or plunger that can be used with a “kit” or system used in removing / shelling corn from ears (fig 1, ref A; col. 3, ln 32-36).


	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include with the corn sheller “kit” / system of Ebmeier with the teachings of Meek, because it would not have been outside the skill to use a plunger / follower to avoid the danger of a person’s hand or fingers engaging the cutter/blade, thus safely push the cob through the funnel (see Meek, col. 3, ln 32-36).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Backus (6305276) teaches in figs 1A, 2A a kit / system: a hollow receiver, cap, cutter and a pan with obvious shape, diameter and arrangement to husk kernels for a corn cob.

Thomas (6463845) teaches in fig 1 a kit / system of a receiver, cap, cutter and a receptacle, which are obvious to be used, arranged and designed in any shape / form known to one skilled in the art in designing and choosing a receptacle, or a funnel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671